Citation Nr: 1232815	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-25 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a dental disability, to include for purposes of VA outpatient treatment purposes, claimed as extraction of upper teeth, to include as a result of exposure to Agent Orange.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran had active service from April 1969 to April 1971, to include service in the Republic of Vietnam.  His decorations and awards include a Combat Infantryman Badge, an Air Medal and a Vietnam Campaign Medal w/60 device.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Columbia, South Carolina, VA Regional Office (RO).  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The Board notes that the Court of Appeals for Veterans Claims has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment under 38 C.F.R. § 3.381 (2011).  Mays v. Brown, 5 Vet. App. 302 (1993).  Thus, adjudication of the Veteran's claim for service connection must also include consideration of service connection for the purpose of establishing eligibility for outpatient dental treatment, which is set forth in 38 C.F.R. § 17.161 (2011).  See also Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  As such, the issue is as reflected above.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

As reflected in correspondence received in September 2012, the Veteran asserts that he has a dental condition related to service.  More specifically, he contends that his upper teeth were extracted during service as a result of exposure to Agent Orange in Vietnam.  

As noted above, his decorations and awards include a Combat Infantryman Badge, an Air Medal and a Vietnam Campaign Medal w/60 device.  In addition, the record reflects that service connection for posttraumatic stress disorder (PTSD) has been established based on combat experiences during service in Vietnam.  Therefore, exposure to herbicides is conceded.  38 C.F.R. § 3.307(a) (6) (iii).  A dental condition, however, is not on the list of diseases noted under 38 C.F.R. § 3.309 as a disease having a positive association with herbicide exposure.  The availability of presumptive service connection, however, for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The July 1968 service induction examination report reflects that his dental status was acceptable and on the accompanying medical history he indicated that he had or had had severe tooth or gum trouble.  In addition, a May 1969 service dental health record notes a developmental defect, and entries in April, May, June and July 1970, reflect surgical extraction of upper teeth and that he was fitted with a full denture.  Further, the March 1971 separation examination report reflects his dental classification was 2.  

The Board notes that congenital and developmental defects are not "diseases or injuries" in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2011).  VA's General Counsel  has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  Further, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and, if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.  To allow for proper legal analysis of a Veteran's claim as it pertains to the claimed disability, medical clarification may be necessary as to whether the Veteran's condition is a congenital or developmental "disease" or "defect."  Id.; Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009). 

The Board further notes that treatment during service, including the extraction of a tooth or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  38 C.F.R. § 3.381(c). 

In addition, private records, received in November 1997, note full upper dentures, and in a September 2008 statement in support of the claim, the Veteran reported that he was unable to wear upper dentures due to incomplete dental work on the lower teeth, and that he had difficulty eating and was self-conscious.  Further, a March 2009 VA PTSD examination report reflects the Veteran's report of having had all of his front teeth extracted during service.  

To date the Veteran has not been afforded a VA medical examination in regard to a dental condition, and in view of the evidence, the Board finds it necessary to afford the Veteran a VA medical examination regarding the nature, extent, and etiology of his dental condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Lastly, records contained in the electronic record reflect ongoing VA treatment and a September 2009 record noting a history of teeth extraction in Vietnam reflects his request for an upper denture.  Thus, VA treatment records compiled since September 2009 must be obtained.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA medical records pertaining to the Veteran that are dated since September 2009.  

2.  Again notify the Veteran that he may submit lay evidence of any continuity of symptoms, to include statements from others familiar with the Veteran's complaints of symptoms referable to his dental condition during and/or since service.  

3.  After any additional records are associated with the claims file, provide the Veteran with a dental examination as to the nature, onset and etiology of any dental condition found to be present.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

In particular, the examiner is asked to provide the following opinions:  (1) is the Veteran's dental condition a congenital or developmental defect?; (2) is the Veteran's dental condition a congenital or development disease?; (3) if the condition is a defect, is there a superimposed disease or injury that was incurred during service, to include as due to Agent Orange exposure; and (4) if the condition is a disease, were the in-service manifestations an aggravation of the disease, noting that treatment during service, including extraction is not evidence of aggravation unless additional pathology developed after 180 days of service.  

4.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


